Citation Nr: 1500891	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992, February 2003 to September 2003, and from February 2006 to April 2007 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is of record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's back disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his current back injury began during his final period of active duty service (February 2006 to April 2007) when he was deployed to Iraq.

A review of the Veteran's service treatment records shows that post-deployment the Veteran reported back pain during deployment that was still ongoing.

A review of the Veteran's post-service treatment records shows that he sought treatment for back pain as early as June 2007 and that he has continuously sought treatment for back pain since that time.

In March 2012 the Veteran was afforded a VA back examination.  After reviewing the claims file and the Veteran's reported history, the examiner reviewed lumbar spine x-rays which revealed degenerative changes of the lower back.

The examiner noted that there was insufficient information "to confirm the patient's current minimal degenerative changes in LS spine are incurred in or caused by back pain noted in STRs."

In August 2012 the Veteran was afforded an additional medical opinion.  After a review of the claims file the examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that "per medical history pain started 9 years prior to 2007 and had waxed and waned since then."

The examiner also opined that "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner provided the following rationale:

Veteran did have pain in 2007 related to active duty, but this pain calmed down.  He did not have chronic aggravation of his symptoms beyond normal progression.  He did have another flare in 2011.  This would be consistent with a waxing and waning pattern as mentioned initially when evaluated in 2007.  The evidence is insufficient to determine that this condition was aggravated chronically beyond its natural progression by activities during military service.

The Veteran was afforded another medical opinion in January 2014.  After reviewing the claims file the examiner opined that "the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided the following rationale:

One significant factor in this case is the paucity of STR's. . . . Every other STR between 2000 and 2007 was in the form of subjective statements made by the veteran. . . .  The Veteran overstates the medical evidentiary importance of first person subjective statements. . . . It remains the opinion that the veteran suffered episodic acute low back pains resulting from injuries or events that lead to bouts of acute back muscle spasm that began during his 2006-07 Iraq deployment, . . . but each episode was self limiting and resolved.  His post-deployment assessment at the end of March, 2007, notes back pain.  However we know this resolved because he was seen in June with a new acute episode, . . . this resolved until another acute incident in November of 2007, which resolves.  Then the veteran's back difficulties are quiet until another acute incident in 2011.  Again this pattern of acute incidents with resolution argues against persistence or chronicity. . . .  The mild, minimal osteoarthritic changes of the lower spine seen in 2013 are consistent with a natural progression of the disease process and not an aggravation from any in-service injury, event, or illness.

In June 2014 the Veteran submitted a private medical opinion from his chiropractor.  The private treatment provider noted that he had initially seen the Veteran in June 2007 for acute discogenic low back pain and that he was seen for recurrent flare-ups of the same condition over the subsequent years until the present.  The private treatment provider opined that "the condition we saw him for initial in June 2007 is a result of a new injury sustained by his work duties in the military."  The private treatment provider proceeded to provide a detailed description of the Veteran's past and present treatment and his limitations due to his disability.

The Board finds the June 2014 private opinion to be the most probative evidence of record.

Preliminarily, the Board notes that the Veteran's October 2000 entrance examination did not note any back disability.  There are no subsequent examinations before entrance into active duty service because, as noted in an April 2012 memorandum, the service treatment records were found to be only partially available.  Giving the Veteran the benefit of the doubt, the Board finds that there is insufficient information to find that a back disability clearly and unmistakably pre-existed the Veteran's active duty service.  Thus the presumption of soundness attaches and the Board finds that the Veteran did not have a back disability before entering active duty service in February 2006.  

With regard to the March 2012 VA medical opinion, the Board notes that it is insufficient to provide the basis for a decision.  It notes that a conclusion cannot be drawn without mere speculation without providing rationale.  

With regard to the August 2012 medical opinion for direct service connection, the Board finds the opinion insufficient as the rationale is incomplete ("per medical history pain started 9 years prior to 2007 and had waxed and waned since then").  With regard to the second opinion, as discussed above, the Board will presume that the Veteran did not have a back disability that preexisted his active duty service.

With regard to the January 2014 medical opinion, the Board also finds the rationale unpersuasive.  First, the Board notes that the Veteran had combat service and has provided competent, credible and consistent testimony regarding a back injury and subsequent back pain during service.  A lack of service treatment records is not a barrier to the Veteran's claim.

Further, the Board notes that it is clear from the record, and noted in the January 2014 medical opinion, that the Veteran sought treatment for a back disability within months of separation from active duty service.  The January 2014 medical opinion notes that these were episodes of "acute" problems.  However, the Board finds that complaints of and treatment for back pain in March 2007, June 2007 and November 2007 provides evidence of a chronic back problem.

Based on the Veteran's consistent reports and treatment for back pain, the June 2014 private medical opinion, the notations of back pain in service and the Veteran's character of service, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a back disability that is etiologically related to his active duty service.  Accordingly, service connection for a back disability is granted.

ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


